DETAILED ACTION
Claims 1-18 are canceled.
Claims 19-38 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email from Matthew M. Karas (74,279) on 11/23/2021.
The application has been amended as follows: 

1-18. (Cancelled).

19.	(Currently Amended) A computer-implemented method for sourcing visible information, comprising:
receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a magnetic stripe or EMV chip of a transaction card, the request to store information associated with the signature being part of a request to update an existing transaction card 
receiving an image of the signature from the user device, wherein the image was captured by the user device in response to a second user input at the user device; and
saving, in response to the received request to store information associated with the signature on the transaction card, first image data based on the received image of the signature to the magnetic stripe or EMV chip.

20.	(Previously Presented) The computer-implemented method of claim 19, further comprising converting second image data into vector format data, wherein:
the first image data comprises the vector format data; and
the second image data represents the received image of the signature.
21.	(Previously Presented) The computer-implemented method of claim 20, wherein the second image data is converted into vector format data using an image tracer or vectorization program.

22.	(Previously Presented) The computer-implemented method of claim 20 further comprising providing the converted image data of the first signature to a laser machine.

23.	(Previously Presented) The computer-implemented method of claim 20, further comprising:
determining that the converted image data is of an incompatible file type; and
converting the converted image data to a compatible file type.

24.	(Previously Presented) The computer-implemented method of claim 19, wherein the user device is a point-of-sale terminal.
25.	(Previously Presented) The computer-implemented method of claim 19, wherein the user device is a mobile device.

26.	(Previously Presented) The computer-implemented method of claim 19, wherein a notification is provided at the user device in response to the signature fitting within a bounding box.

27.	(Previously Presented) The computer-implemented method of claim 19, wherein the image was captured by the user device further in response to the signature fitting within a bounding box.

28.	(Previously Presented) The computer-implemented method of claim 27, wherein the image of the signature is received from the user device automatically when the signature fits within the bounding box.
29.	(Previously Presented) The computer-implemented method of claim 27, wherein at least one of a position, a size, or a shape of the bounding box are dependent on at least one of a type, a material, a size, or a color of the transaction card.

30.	(Previously Presented) The computer-implemented method of claim 19, wherein, prior to receiving the image of the signature, the image of the signature was resized by the user device.

31.	(Previously Presented) The computer-implemented method of claim 19 further comprising resizing the image of the signature prior to saving the first image data, wherein the first image data is based on the resized image of the signature.

32.	(Previously Presented) The computer-implemented method of claim 19, wherein:
the image was captured by a camera of the user device; and
the camera was enabled in response to a third user input at the user device.

33.	(Previously Presented) The computer-implemented method of claim 19 further comprising:
receiving the saved first image data from the magnetic stripe or EMV chip;
comparing the received first image data to second image data; and
determining a similarity score based on the comparison.

34.	(Currently Amended) A system for sourcing visible information, comprising:
one or more memory devices for storing instructions; and
one or more processors executing the instructions to perform operations comprising:
receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a magnetic stripe or EMV chip of a transaction card, the request to store information associated with the signature being part of a request to update an existing transaction card 
receiving an image of the signature from the user device, wherein the image was captured by the user device in response to a second user input at the user device; and
saving, in response to the received request to store information associated with the signature on the transaction card, first image data based on the received image of the signature to the magnetic stripe or EMV chip.
35.	(Previously Presented) The system of claim 34, the operations further comprising converting second image data into vector format data, wherein:
the first image data comprises the vector format data; and
the second image data represents the received image of the signature.
36.	(Previously Presented) The system of claim 35, wherein the second image data is converted into vector format data using an image tracer or vectorization program.
37.	(Previously Presented) The system of claim 35, the operations further comprising providing the converted image data of the first signature to a laser machine.

38.	(Previously Presented) The system of claim 35, the operations further comprising:
determining that the converted image data is of an incompatible file type; and
re-converting the converted image data to a compatible file type.

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Examiner and Applicant discussed in an interview November 17, 2021 changes to the proposed amendments to reach allowance. Examiner’s searches were conducted prior to the interview. Negotiation was successful to reach allowance. Please reference searches mailed 11/22/2021 for search details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456